Elliott, C. J.
Counsel for appellee affirm that there is no certificate to the transcript, but in this they are in error. There is a certificate of all papers ordered by the appellant, and they ■show on their face a complete record of the case. Where there is a certificate of the clerk, properly worded and authenticated, showing that all the papers in the case ordered by the appellant are embodied in the record, and the papers show on their face that the record is full, correct and complete, no more is needed.
Counsel are also in error in asserting that the record does not show that interrogatories were submitted to the jury, for an entry appears in the record showing their submission by the court. It is not necessary that the interrogatories to the jury, and their answers should be incorporated in a bill of exceptions. Salander v. Lockwood, 66 Ind. 285. The case just cited overruled Shaw v. Merchants Nat’l Bank, 60 Ind. 83, where a different rule was declared. The rule adopted in *242Salander v. Lockwood, supra, had been previously affirmed in Campbell v. Dutch, 36 Ind. 504, and was approved in Terre Haute, etc., R. R. Co. v. Clark, 73 Ind. 168. This ease is, therefore, not within the rule in The Cleveland, etc., R. W. Co. v. Bowen, 70 Ind. 478.
Filed Sept. 24, 1884.
We are unable to see how the interrogatory objected to-worked appellant any injury, as the general verdict was against him, and on that the judgment is founded. If it were conceded that the court erred in propounding the interrogatory,, it is clear that the error-was a harmless one, and such an error will not warrant a reversal. ’
Submitting an interrogatory to a jury is not the expression of an opinion upon the evidence. The court expresses no-opinion one way or the other, but simply directs the jury to answer a question.
We think the cause was correctly decided on the evidence.,
Judgment affirmed.